

115 HR 2804 IH: Airline Consumer Protection Act of 2017
U.S. House of Representatives
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2804IN THE HOUSE OF REPRESENTATIVESJune 7, 2017Mr. Lipinski (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to implement changes to improve air transportation, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Airline Consumer Protection Act of 2017. 2.InterliningNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue a final rule requiring an air carrier to seek, in the event of a delay exceeding 3 hours, cancellation, or mis­con­nec­tion as a result of circumstances or an event within an air carrier’s control, as determined by the Secretary of Transportation, alternative transportation for displaced passengers, including aboard another air carrier capable of transporting the passenger to his or her originally scheduled destination, and to accept, for a reasonable fee, the passengers of another air carrier who have been displaced by circumstances or an event within that air carriers control, as determined by the Secretary of Transportation, or if the passenger has been involuntarily denied boarding due to a lack of available seats.
 3.GAO studyNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing a review of the following:
 (1)The commonalities and differences of computer network architecture used by air carriers operating under part 121 of title 14, Code of Federal Regulations.
 (2)Analysis of operationally critical functions, including consideration of passenger-facing functions such as reservation and notification systems, aircraft dispatch functions and how information regarding such functions and systems is transmitted to outstations, maintenance monitoring and planning systems, and crew scheduling systems.
 (3)The impact of consolidated systems and software that handle multiple critical functions. (4)The most common causes of airline computer network disruptions.
 (5)Industry best practices to prevent, and mitigate the impacts of, network disruptions. 4.Computer network resiliency (a)In generalAny schedule change resulting from a computer network disruption, security breach, or other inoperability, may be considered an event within an air carrier’s control as determined by the Secretary of Transportation.
 (b)Computer network resiliency working groupThe Secretary of Transportation shall work closely with the airline industry computer network resiliency working group established under section 5 to improve computer networks for air carriers.
 (c)Final RuleNot later than 1 year after the enactment of this Act, the Secretary of Transportation shall publish a final rule that requires an air carrier operating under part 121 of title 14, Code of Federal Regulations, to submit to the Administrator of the Federal Aviation Administration a plan detailing, at a minimum—
 (1)the maintenance of computer network systems used to perform functions critical to the normal operation of the carrier;
 (2)the carrier’s plan for restoring full functionality of such systems in the event of a service disruption;
 (3)the carrier’s backup systems; and (4)the level of service and amenities offered to passengers whose flights are delayed or cancelled as a result of a computer network disruption and how the air carrier will comply with the plan requirements of section 6.
 (d)Plan detailsNot later than 1 year after the establishment of the airline industry computer network resiliency working group under section 5, the contingency plan referred to in subsection (c) shall be submitted to the Administrator of the Federal Aviation Administration. Notwithstanding section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), such plan may not disclose to the public any plan specifics. The air carrier shall make available a general outline of the plan to the public.
			5.Airline industry computer network resiliency working group
 (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall establish the airline industry computer network resiliency working group (referred to in this section as the working group) to serve as subject matter experts to the Secretary to foster collaboration and facilitate improvements in the resilience of computer networks used by air carriers in carrying out functions critical to the maintenance of regularly scheduled air transportation service, and in the recovery of operations in the event of network disruptions.
 (b)ObjectivesObjectives of the working group shall include efforts— (1)to promote communication and coordination regarding computer network architecture across the airline industry;
 (2)to promote engagement between industry and government stakeholders regarding the development of guidelines and best practices;
 (3)to review past disruptions and lessons learned; and (4)to serve as the liaison between industry and government representatives on research and development and emerging technologies that enhance computer network resiliency.
 (c)MembershipMembership on the working group shall include representatives who have responsibility for computer networks and their maintenance, including—
 (1)at a minimum, Government representatives of the Federal Aviation Administration and the Department of Homeland Security; and
 (2)voluntary participation of representatives from the airline industry and their contractors and suppliers.
 (d)MeetingsThe working group shall meet not less than twice each year and may convene for additional meetings as needed. The group shall meet for a period of not less than 2 years.
 (e)ReportThe working group shall submit a report to the Secretary of Transportation that establishes voluntary guidelines for the resiliency of airline computer networks that handle operationally critical functions, best practices, and the conditions under which the working group may need to periodically meet or reconvene.
			6.Improved accommodation of displaced passengers
 Not later than 1 year after the enactment of this Act, the Secretary of Transportation shall modify part 259 of title 14, Code of Federal Regulations to include the following:
 (1)Adoption of PlanEach covered carrier shall adopt a contingency plan for lengthy terminal delays for its scheduled flights at each large hub airport, medium hub airport, small hub airport and non-hub airport in the United States at which it operates or markets such air transportation service and shall adhere to its plan’s terms.
 (2)Contents of PlanEach contingency plan for any delay, cancellation, or misconnection, affecting a passenger who has been involuntarily denied boarding as a result of circumstances or an event within an air carrier’s control, as determined by the Administration of the Federal Aviation Administration (except in the case in which the flight crew determines that a passenger poses a danger to the safety of the flight), shall include, at a minimum, the following:
 (A)Essential needsAn air carrier shall ensure that essential needs, including food, water, restroom facilities, and assistance in the case of a medical emergency are met. If the only available seating on the carrier’s next flight to the passenger’s destination is a higher class of service than purchased, the carrier shall transport the passenger on the flight at no additional cost.
 (B)Meal voucherIn the case of a delay exceeding 4 hours, the air carrier shall provide a meal voucher or, if at the request of the passenger, cash equivalent to the value of a meal voucher. An air carrier shall not be liable to reimburse the passenger for expenses related to meals if the passenger did not accepted such compensation when offered.
				(C)Lodging, transportation, and other vouchers
 (i)In generalIn the case of a delay, cancellation, or misconnection as a result of circumstances or an event within an air carrier’s control, as determined by the Secretary of Transportation, of which any portion exceeding 2 hours occurs between the period of time between 10 p.m. and 3 a.m., local time, of the following day, and with no guarantee of reaccommodation aboard another flight to the passenger’s destination within the following 2 hours after the initial 2-hour delay, an air carrier shall provide the passenger with lodging, transportation to and from the airport to the place of lodging, and meal expenses. At the request of the passenger, the carrier shall alternatively compensate such passenger with the cash equivalent to the value of the lodging, meals, and transportation, or a voucher of equivalent value for future travel on the carrier.
 (ii)Lodging unavailableIf lodging is unavailable, an carrier shall compensate a passenger with the cash equivalent to the value of the lodging, meals, and transportation, or, at the request of the passenger, a voucher of equivalent value for future travel on the carrier.
 (iii)Proximity to residenceThe provisions of clauses (i) and (ii) shall not apply to a passenger whose permanent residence is 60 miles or less from the airport where such delay, cancellation, or mis­con­nec­tion occurred.
 (iv)Failure to accept initial compensationAn air carrier shall not be liable to reimburse the passenger for expenses related to meals if the passenger did not accept such compensation when offered.
					7.Aircraft flights without functioning lavatories
 (a)Limitation on certain aircraft flightsChapter 417 of title 49, United States Code is amended by adding the following:  41725.Limitation on aircraft flights without functioning lavatoriesNot later than 90 days after the enactment of this Act, the Secretary of Transportation shall issue regulations to ensure that a passenger who has purchased a ticket in scheduled passenger interstate or intrastate air transportation or in an aircraft in nonscheduled passenger interstate or intrastate air transportation, shall not pay any associated fee to select an alternative flight if it is determined before departure that the lavatory is not functioning..
 (b)Clerical amendmentThe analysis for such chapter is amended by adding at the end of the following:   41725. Limitation on aircraft flights without functioning lavatories. 